        Case 1:15-cr-00536-PGG Document 1064 Filed 03/18/20 Page 1 of 7
                                         U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       March 18, 2020

BY CM/ECF
The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

               Re:     United States v. Omar Amanat and Irfan Amanat
                       S8 15 Cr. 536 (PGG)

Dear Judge Gardephe:

               The Government respectfully writes in opposition to the “emergency bail
application” in light of coronavirus/COVID-19 and supplemental letter filed by defendant Omar
Amanat (“Omar”), and the tag-along motion filed by his brother, defendant Irfan Amanat (“Irfan”).
(Dkt. 1057, 1062, 1063). For the following reasons, the Court should deny Omar’s and Irfan’s
motions.

       1.      Background

               a.      Omar’s December 2017 Remand and Post-Conviction Obstruction

                After his conviction at trial in December 2017, the Court ordered Omar be detained
until his sentencing. (Omar Trial Tr. 7326-28). The Court concluded that it could not “find that
there is clear and convincing evidence that Mr. Amanat will not flee pending sentence if his bail
is continued,” including because of (a) his ties to Dubai; (b) his fabrication of evidence — which
“evince[d] a disregard and a disdain for the Court and for legal process”; and (c) “it is highly likely
that a term of imprisonment will be imposed on Mr. Amanat, and it is likely to be substantial.”
(Id. at 7328). Since December 2017 and while in BOP custody, Omar engaged in still further
obstructive conduct by, among other things, attempting to present falsified evidence to the Court
to falsely show that certain cooperating witnesses had been paid to testify against them. (Dec. 11,
2019 Gov’t Ltr. (Dkt. 1049)). Thus, not only is Omar is a risk of flight — as the Court has already
found — but he is also a demonstrated danger to the community — engaging in additional
obstructive conduct while awaiting sentencing.

               b.      Irfan’s October 2018 Conviction and Pre-Trial Obstructive Conduct

                After his conviction at trial in October 2018, the Court ordered Irfan be detained
until his sentencing. The Court concluded that the defendant was a risk of flight, finding: “[G]iven
        Case 1:15-cr-00536-PGG Document 1064 Filed 03/18/20 Page 2 of 7
                                                                                               Page 2


the verdict that I have discussed, the magnitude of the evidence; my belief that it is unlikely that
an appeal would be successful; given my belief Mr. Amanat faces a substantial prison sentence;
given his extensive ties with Dubai, which is a country that we do not have an extradition
agreement; given his other foreign travel; and given my belief that the bond posted by his aunt is
not sufficient at this time to ensure his return to court, I find that there is not clear and convincing
evidence that he will not flee and he will be detained pending sentence.” (Irfan Trial Tr. 946-952).
The Government respectfully submits that before trial, Irfan, like his brother, engaged in
obstructive conduct by, among other things, attempting to present falsified evidence to the Court
to falsely show that certain cooperating witnesses had been paid to testify against them. (Dec. 11,
2019 Gov’t Ltr. (Dkt. 1049)). Thus, not only is Irfan is a risk of flight — as the Court has already
found — but he is also a demonstrated danger to the community — engaging in obstructive conduct
with Omar while Omar was detailed pending sentencing and while Irfan was awaiting his own trial

       2.      BOP and MDC Are Capable of Protecting the Health and Safety of Inmates

                Omar first contends that the Bureau of Prisons (“BOP”) generally, and the
Metropolitan Detention Center (“MDC”) where Omar is housed specifically, are “unable to protect
the health and safety of defendants in their custody” from coronavirus/COVID-19. (Dkt. 1057, at
4). Irfan joins this argument. (Dkt. 1062, at 2). Omar and Irfan are incorrect.

                BOP is well prepared to handle the risks posed by coronavirus/COVID-19, as with
other infectious diseases and other medical conditions.1 Since at least October 2012, BOP has had
a Pandemic Influenza Plan in place. See BOP Health Management Resources, available at
https://www.bop.gov/resources/health_care_mngmt.jsp.2 Moreover, beginning approximately
two months ago, in January 2020, BOP began to plan specifically for the coronavirus/COVID-19
to ensure the health and safety of inmates and BOP personnel. See Federal Bureau of Prisons
COVID-19 Action Plan, available at https://www.bop.gov/resources/news/20200313_covid-
19.jsp. As part of its Phase One response to coronavirus/COVID-19, BOP began to study “where
the infection was occurring and best practices to mitigate transmission.” Id. In addition, BOP
stood up “an agency task force” to study and coordinate its response to coronavirus/COVID-19,
including using “subject-matter experts both internal and external to the agency including guidance
and directives from the [World Health Organization (WHO)], the [Centers for Disease Control and
Prevention (CDC)], the Office of Personnel Management (OPM), the Department of Justice (DOJ)


1
        As of the date of this letter, no inmates in BOP custody have been diagnosed with COV-
19.       See     BOP COVID-19 Coronavirus Disease Resource,                      available at
https://www.bop.gov/coronavirus/index.jsp. Two BOP personnel (in New Hampshire and Texas)
were recently diagnosed with COVID-19. See id.
2
        See also Module 1: Surveillance and Infection Control, available at
https://www.bop.gov/resources/pdfs/pan_flu_module_1.pdf; Module 2: Antiviral Medications
and Vaccines, available at https://www.bop.gov/resources/pdfs/pan_flu_module_2.pdf; Module 3:
Health Care Delivery, available at https://www.bop.gov/resources/pdfs/pan_flu_module_3.pdf;
Module         4:         Care        for       the        Deceased,       available       at
https://www.bop.gov/resources/pdfs/pan_flu_module_4.pdf.
        Case 1:15-cr-00536-PGG Document 1064 Filed 03/18/20 Page 3 of 7
                                                                                             Page 3


and the Office of the Vice President. BOP’s planning is structured using the Incident Command
System (ICS) framework.” Id.

                 On Friday, March 13, 2020, BOP, after coordination with DOJ and the White
House, implemented its Phase Two response “in order to mitigate the spread of COVID-19,
acknowledging the United States will have more confirmed cases in the coming weeks and also
noting that the population density of prisons creates a risk of infection and transmission for inmates
and staff.” Id. BOP’s national measures are intended to “ensure the continued effective operations
of the federal prison system and to ensure that staff remain healthy and available for duty.” Id.
For example, BOP (a) suspended social visits for 30 days (but increased inmates access to
telephone calls); (b) suspended legal visits for 30 days (with case-by-case accommodations);
(c) suspended inmates movement for 30 days (with case-by-case exceptions, including for medical
treatment); (d) suspended official staff travel for 30 days; (e) suspended staff training for 30 days;
(f) restricted contractor access to BOP facilities to only those performing essential services, such
as medical treatment; (g) suspended volunteer visits for 30 days; (h) suspended tours for 30 days;
and (i) generally “implement[ed] nationwide modified operations to maximize social distancing
and limit group gatherings in [its] facilities.” Id. In addition, BOP has implemented screening
protocols for both BOP staff and inmates, with staff being subject to “enhanced screening” and
inmates being subject to screening managed by its infectious disease management programs. Id.
As part of BOP’s inmate screening process, (i) “[a]ll newly-arriving BOP inmates are being
screened for COVID-19 exposure risk factors and symptoms”; (ii) “[a]symptomatic inmates with
exposure risk factors are quarantined; and (iii) “[s]ymptomatic inmates with exposure risk factors
are isolated and tested for COVID-19 per local health authority protocols.” Id.

                 Omar also makes general complaints about the fact that MDC does not have a
medical facility attached to it and that COVID-19 tests are not available on site. (Dkt. 1057, at 7).
It is true that MDC is not one of BOP’s Federal Medical Centers (“FMCs”). On a case-by-case
basis, BOP’s health professionals send inmates for consultations and treatments at New York City
hospitals and other medical facilities. The availability of COVID-19 tests is generally limited
nationwide, and BOP is working to test inmates where needed.

              Accordingly, BOP is able to protect the health and safety of defendants in its
custody from coronavirus/COVID-19.

       3.      Conditions “Specific” to Omar in MDC Do Not Require His Release

               Omar next maintains that conditions specific to his Unit at MDC warrant release.
(Dkt. 1057, at 8).3 First, he asserts that a family member of another inmate “recently visited . . .
Europe,” and that this inmate has “flulike symptoms.” (Id.). As noted above, no inmates in BOP
custody and no BOP personnel have been diagnosed with COVID-19. See BOP COVID-19
Coronavirus Disease Resource, available at https://www.bop.gov/coronavirus/index.jsp. Second,

3
       Omar’s complaints appear to be based on a Tweet. See The Coronavirus Is Spreading and
Reportedly There’s No Soap at This Federal Jail in Brooklyn, Mother Jones (Mar. 9, 2020),
available at https://www.motherjones.com/politics/2020/03/the-coronavirus-is-spreading-and-
reportedly-theres-no-soap-at-this-federal-jail-in-brooklyn/.
           Case 1:15-cr-00536-PGG Document 1064 Filed 03/18/20 Page 4 of 7
                                                                                              Page 4


Omar asserts that no soap and toilet paper are available in his Unit. The Government has conferred
with BOP and confirmed that soap and toilet paper, like all personal hygiene items, are available
to all inmates. Moreover, inmates are able to purchase additional soap and toilet paper at the
commissary. Third, Omar complains that hand sanitizer has not been available to inmates,
notwithstanding the availability of soap and water. See CDC Coronavirus Disease 2019 (COVID-
19), How to Protect Yourself, available at https://www.cdc.gov/coronavirus/2019-
ncov/prepare/prevention.html (“If soap and water are not readily available, use a hand sanitizer
that contains at least 60% alcohol.”). Because of its alcohol content, BOP does not typically permit
or provide alcohol-based sanitizer. BOP is in the process of considering the possibility of non-
alcohol-based sanitizer. In short, Omar’s claims do not support his release.

       4.       The Defendants’ Health Conditions Do Not Require Their Release

                 Omar claims that because of his heart condition, he is “uniquely vulnerable” to
COVID-19. (Dkt. 1057). Omar’s filing includes one paragraph of detail about his health
condition.4 The Government requested that defense counsel provide Omar’s heath records so that
the Government could understand the details of his condition. Defense counsel provided health
records from December 2018 — over one year ago. The Government has obtained Omar’s current
health records and will provide them to the Court and Omar. There is nothing in Omar’s
submission or his health records to suggest that he is “uniquely vulnerable” to COVID-19 or that
BOP will be unable to effectively test and treat him, particularly in light of the efforts and planning
that BOP has made and is making, as detailed above. While it is true that Omar’s family has a
history of heart disease and Omar has been diagnosed with hyperlipidemia, the Government notes
that (a) the primary health condition for which Omar appears to have been treated recently is a foot
fracture that he suffered while playing basketball (see also Dkt. 1063, a 1 (“[Omar] has been
hospitalized and has suffered multiple head injuries, a broken tooth, and a broken heel. . . ”)), and
(b) he refused a flu shot in November 2019.5

                Irfan makes no attempt to argue that his health conditions counsel in favor of his
release.

       5.       Additional Factors Do Not Require the Defendants’ Release

                Omar also argues that various additional factors support his immediate bail.
Specifically, he asserts that he should be bailed because (a) he would like to be able to care for his
aging parents; (b) he has struggled to maintain contact with his children while in prison; (c) he was

4
       The Government also refers the Court to its May 13, 2019 ex parte letter.
5
        In his supplemental letter, Omar also adds that he is at “increased risk of death” from
COVID-19 due to his diabetes, heart disease, and lung disease. ((Dkt. 1063, at 1). The CDC page
cited in footnote 1, however, talks only about people who “may be at higher risk for more serious
complications” from COVID-19; it does not suggest that such people are at imminent risk of death.
The remainder of the supplemental letter does not advance any new facts, and the doctor’s note
appended as Exhibit A is almost two years old and says nothing about risks or complications
related to COVID-19.
        Case 1:15-cr-00536-PGG Document 1064 Filed 03/18/20 Page 5 of 7
                                                                                           Page 5


convicted of a non-violent crime; and (d) fasting during Ramadan makes him more susceptible to
COVID-19. (Dkt. 1057, at 9-10). Irfan also argues that he should be released so that he can care
for his parents. (Dkt. 1062, at 2-3). None of these arguments is unique to the defendants.
Moreover, the Court has already considered many of them, including the defendants’ family
circumstances and their white-collar convictions, in initially denying Omar bail pending his
sentencing. (Omar Trial Tr. 7283-85, 7311-12).

       6.     The Defendants Face Substantial Prison Terms

              a.      Omar

               Omar also argues that he should be bailed because his applicable Guidelines are
lower than the Guidelines range that the Probation Department has calculated and because he “may
have already served all or a majority of his sentence in the MCC and MDC.” (Dkt. 1057, at 10-
11). Omar is wrong. Omar has been in custody for approximately 27 months since his conviction
in December 2017. As set forth in the Government’s sentencing submission and Fatico-related
submissions, the Government believes that Omar’s total offense level is 35, resulting in an
applicable Guidelines range of 168 to 210 months’ imprisonment. (Dkt. 807, at 13-24; Dkt. 993,
at 10-23; 1049). The Government’s present Guidelines calculation is as follows:

                  Counts One through Four are grouped, pursuant to U.S.S.G. § 3D1.2(d).

                  The base offense level is seven, pursuant to U.S.S.G. § 2B1.1(a)(1).

                  Twenty levels are added, pursuant to U.S.S.G. § 2B1.1(b)(1)(k), because the
                   applicable loss amount is between $3.5 million and $9.5 million, calculated as
                   follows. The applicable loss for Counts One through Three (Maiden Capital
                   fraud) is $7.3 million (Dkt. 807, at 14-16), and for Count Four (market
                   manipulation conspiracy) is between $3.41 million and $10.4 million. (Dkt.
                   993, at 10-23).

                  Two levels are added, pursuant to U.S.S.G. § 2B1.1(b)(10)(B), because a
                   substantial part of the scheme was committed from outside the United States.
                   (Dkt. 807, at 21-22).

                  Four levels are added, pursuant to U.S.S.G. § 2B1.1(b)(19)(A)(iii), because
                   Omar was “a person associated with an investment advisor.” (Dkt. 807, at 22-
                   23).

                  Two levels are added, pursuant to U.S.S.G. § 3C1.1, because Omar obstructed
                   justice both by admitting fabricated evidence at trial and by attempting to
                   present falsified evidence to the Court to falsely show that certain cooperating
                   witnesses had been paid to testify against them. (Dkt. 807, at 23-24; Dkt. 1049).

The Government continues to believe that a Guidelines sentence of 168 to 210 months’
imprisonment is appropriate in light of the serious crimes for which he was convicted and his
        Case 1:15-cr-00536-PGG Document 1064 Filed 03/18/20 Page 6 of 7
                                                                                            Page 6


continued disregard for the law, as demonstrated by his obstructive conduct during trial and while
in prison. There is thus no basis to bail him now.

               b.      Irfan

               Irfan similarly argues that he should be bailed because his counsel’s “preliminary
review and research shows that an accurate loss calculation would result in a sentencing guideline
range for Mr. Amanat that would be far less than the time he has already served,” approximately
17 months. (Dkt. 1062, at 4). Irfan does not present a Guideline calculation. The Government
respectfully submits that because Irfan’s total offense level is 35, the resulting applicable
Guidelines range is 168 to 210 months’ imprisonment, calculated as follows:

                   Counts One, Two, Three, and Six are grouped, pursuant to U.S.S.G. § 3D1.2(d).

                   The base offense level is seven, pursuant to U.S.S.G. § 2B1.1(a)(1).

                   Eighteen levels are added, pursuant to U.S.S.G. § 2B1.1(b)(1)(J), because the
                    applicable loss amount is between $3.5 million and $9.5 million, calculated as
                    follows. The applicable loss for Counts One through Three (Maiden Capital
                    fraud) is $7.3 million (Dkt. 807, at 14-16), and for Count Six (KITD securities
                    conspiracy) approximately $2 million.6

                   Two levels are added, pursuant to U.S.S.G. § 2B1.1(b)(9)(C), because the
                    defendant violated an administrative order by engaging in the offense conduct,
                    to wit, the SEC’s 2006 order.

                   Two levels are added, pursuant to U.S.S.G. § 2B1.1(b)(10)(B), because a
                    substantial part of the scheme was committed from outside the United States.
                    (Dkt. 807, at 21-22).

                   Four levels are added, pursuant to U.S.S.G. § 2B1.1(b)(19)(A)(iii), because
                    Irfan was “a person associated with an investment advisor.” (Dkt. 807, at 22-
                    23).

                   Two levels are added, pursuant to U.S.S.G. § 3C1.1, because Irfan obstructed
                    justice by attempting to present falsified evidence to the Court to falsely show
                    that certain cooperating witnesses had been paid to testify against them. (Dkt.
                    807, at 23-24; Dkt. 1049).




6
      The Government has suggested that the applicable loss amount for Count for Irfan for
Count Six be limited to $2 million, which reflects the Enable piece of the fraud. As noted in the
Government’s prior submission, the Government believes that the applicable loss amount for
Tuzman is at least $22.9 million. (Dkt. 993).
        Case 1:15-cr-00536-PGG Document 1064 Filed 03/18/20 Page 7 of 7
                                                                                         Page 7


The Government believes a substantial sentence will be appropriate in light of the serious crimes
for which he was convicted and his disregard for the law, as demonstrated by his obstructive
conduct. Even if the Court were to vary downward from the Guidelines range of 168 to 210
months, any appropriate sentence should substantially exceed the approximately 17 months that
he has served thus far. There is thus no basis to bail him now.

                                *       *      *       *      *

              Accordingly, the Court should deny Omar’s and Irfan’s motions for bail.

                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney


                                            By:            /s/
                                                    Joshua A. Naftalis
                                                    Andrea M. Griswold
                                                    Daniel M. Tracer
                                                    Assistant United States Attorneys
                                                    (212) 637-2310/1205/2329

cc:    Defense Counsel (via ECF)
